DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claim 2 is canceled.
Claims 1, 3-15 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is rejected because it recites “correcting the center point by secondary resampling”.   Although the instant specification (Page 17, line 18 – Page 18, line 1) states that the center points of the marker bands in the projection image may be corrected by means of secondary resampling, it does not provide adequate written description (i.e. flowchart or steps/procedures) of how the secondary resampling corrects the center point.  The instant specification describes a resampling for determining center points of the marker bands (Page 17, lines 18-24), but this resampling appears to be a separate resampling that occurs prior to correcting the center point by secondary resampling.  The instant specification is unclear, and therefore lacks adequate written description regarding if the secondary resampling for correcting the center point uses the same steps as the resampling as described in Page 17, lines 18-24, or if different steps are used, or if the secondary resampling is the same as the resampling described in Page 17, lines 18-24.  One of ordinary skill in the art would not be able to appreciate how the center point is corrected by secondary resampling and thus one of ordinary skill would not be aware of the metes and bounds of the claim limitation.  Due to this lack of written description, the claim are also rendered indefinite and are subject to rejection under 35 U.S.C. 112(b) as stated below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected because it recites “adjust the location of the virtual marker frame along a line projected from the photography system to the physical marker frame, in the three-dimensional virtual space.  It is unclear, and therefore indefinite whether an observable line is projected from the photography system to the physical marker frame, or whether the line is directed to a linear direction between the photography system to the physical marker frame.  The corresponding portion of the instant specification (Page 19, lines 3-6) does not help add clarity.  For examining purposes, the examiner assumes adjustments made in the virtual space to match or register markers that reflect the physical markers would read on the claim.  The examiner suggests amending the “projected from” language, to clarify what a line projected from the photography system entails.
Claim 15 is rejected because it recites “correcting the center point by secondary resampling”, however, the specification does not mention how the secondary resampling corrects the center point. Therefore, these claims are rendered indefinite due to the lack of written description. One of ordinary skill in the art would not be able to appreciate how the center point is corrected with respect to secondary resampling. Thus one of ordinary skill would not be aware of the metes and bounds of the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0082342 to Kim et al. “Kim”, in view of U.S. Patent Application Publication No. 2013/0243153 to Sra et al. “Sra”, further in view of U.S. Patent Application Publication No. 2015/0087881 to Miyamoto et al. “Miyamoto”, and further in view of U.S. Patent Application Publication No. 2014/0018788 to Engelman et al. “Engelman”.

Regarding claim 1, Kim discloses an apparatus for tracking (“tracking system”, Abstract; Fig. 1, Ref. 100) a location of a surgical tool (“object which is a surgical instrument”, Fig. 2, Ref. 200; Paragraph 0032) comprising: 
a photography system (“photographing unit”, Abstract; Fig. 1 Ref. 110)  configured to create a photographic image (“photographed image”, Paragraph 0027) of a surgical tool (“object photographed”, Paragraph 0028) having a physical marker frame (“at least one marker may be attached”, Paragraph 0028); and 
an information processor (“combination of recognizing unit, extracting unit and calculating unit”, Fig. 1, Ref. 120, 130, 140) configured to estimate a three-dimensional location of the surgical tool (“calculate a 3-dimensional coordinate from 2-dimensinoal coordinates of three or more markers attached to the object”, Paragraph 0009, 0031) based on the physical marker frame in the photographic image (Kim discloses using 2-dimensional image coordinate based on the physical markers, and calculating a 3-dimensional space coordinate of the object by using the 2-dimensinoal coordinate of the object extracted by the extracting unit, Paragraphs 0033-37), 
wherein the physical marker frame includes three or more marker bands (“markers”, Fig. 2, Ref. 201, 202, 203, Paragraph 0009) which surround a part of the surgical tool (as can be seen in Fig. 2 and Figs. 3A and 3B), 
wherein the information processor (“combination of recognizing unit, extracting unit and calculating unit”, Fig. 1, Ref. 120, 130, 140) is configured to detect a center point of each marker band in the photographic image (“extract the center of the designated group as a 2-dimensional coordinate of the marker (calculation of marker center)”, Paragraph 0030), and 

However, Kim does not explicitly disclose the tracking is based on radiography and estimating a three-dimensional location of the surgical tool, after insertion of the surgical tool into a surgical site.
Sra teaches wherein the tracking is based on radiography.  Sra teaches determining the 3D position and orientation of a radio-opaque medical object in a living body using single-plane fluoroscopy (Paragraph 0023).  Sra discloses obtaining 2D images from a single-plane fluoroscope (Paragraph 0023), which read on radiography.  Sra teaches the radio-opaque medical object is a cardiac mapping and ablation catheter or other object used in cardiac imaging or intervention (Paragraph 0015).  Sra further teaches the present invention is a method for the 3D determination of the positions and orientations of a catheter as it is moved within a region of the human body, such as a cardiac chamber.  This reads on estimating a three-dimensional location of the surgical tool, after insertion of the surgical tool into a surgical site.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim's invention wherein tracking is based on radiography and the estimating of a three-dimensional location of the surgical tool, is after insertion of the surgical tool into a surgical site, as taught by Sra, since conventional fluoroscopy systems (read as radiography systems) are available in all cardiac interventional labs for imaging and real-time navigation of catheters and other instruments and for the placement of leads and stents during interventional procedures. Other than the initial acquisition cost, such systems require little ongoing operation costs. Further, conventional fluoroscopic systems are able to visualize any type of catheter (Sra, Paragraph 0004).  Further, the use of radiography for surgical navigation is merely combining prior art elements according to known 
However, the modifications of Kim and Sra do not disclose the three dimensional location calculation is based on a distance between the detected center point in the photographic image and a center point of a true marker band.
Miyamoto teaches in a similar field of endeavor of using radiography (Abstract) to determine the three-dimensional positions of markers for treatment planning (Paragraph 0011).  Miyamoto teaches the planned marker positions, which are three-dimensional positions of markers at the time of treatment planning (Paragraph 0024, 0046), are calculated based on CT images of the patient taken during treatment planning (Paragraph 0025).  Miyamoto teaches a planned marker position may be set to a position (Such as a center of gravity) uniquely defined out of plural markers (Paragraph 0027), which reads on a center point of a true marker.  
Miyamoto teaches the radiotherapy control apparatus measures three-dimensional positions of markers in real time based on fluoroscopic images taken along one direction by the single fluoroscopic imaging device (Paragraph 0037).  Miyamoto teaches then calculating estimated three-dimensional positions of the markers by calculating the projected position of each marker in two images taken at two fluoroscopic directions (Paragraph 0056) and determining the intersection between the calculated projection lines or a midpoint of a common perpendicular line that intersects the two projection lines (Paragraph 0057).  The estimated three dimensional coordinates are then used to calculate the inter-marker distances (Paragraph 0074), which are then used along with the three-dimensional direction vectors of respective projection lines, and the focus position (Paragraph 0077) to determine the current three dimensional position of the markers (Paragraph 0076).  Therefore, by calculating the current position of the markers using the estimated position of the markers, this reads on the three 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim and Sra, wherein the three dimensional location calculation is based on a distance between the detected point in the photographic image and a point of a true marker, as taught by Miyamoto, in order to be able to be able to track a moving object during treatment, using only a single fluoroscopic imaging device.
Therefore, the combination of Kim and Sra, in view of Miyamoto would disclose three dimensional location calculation is based on a distance between the detected center point in the photographic image and a center point of a true marker band, since the marker points extracted by Kim are center points of marker bands.
However, the modifications of Kim, Sra, and Miyamoto do not disclose the physical marker frame is made of rigid material and the surgical tool is made of flexible material which is bendable, and the part of the surgical tool is fixed in a linear shape by being surrounded by the physical marker frame. 
Engelman teaches the physical marker frame (“distal end piece, Fig. 37A, Ref. 974) is made of rigid material (“rigid radiopaque material (e.g., radiopaque thermoplastic)”, Paragraph 0269) and the surgical tool (“ETAP catheter) is made of flexible material (“superelastic nitinol”, Paragraph 0146) which is bendable (See Fig. 37A, tool bending), and the part of the surgical tool is fixed in a linear shape by being surrounded by the physical marker frame (see Fig. 37A, region around Ref. 974, remains linear, while the rest of the tool is curved). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, and Miyamoto, wherein the physical marker frame is made of rigid material and the surgical tool is made of flexible material which is bendable, and the part of the surgical tool is fixed in a 

Regarding claim 3, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.
Kim further discloses wherein the surgical tool includes two or more physical marker frames, and wherein the two or more physical marker frames have axes different from each other (Paragraph 0041).  
Kim discloses the surgical tool (“object”) having three markers (Fig. 2, Ref. 201, 202, 203) attached.  As can be seen in Fig. 2, the three markers are attached in a row, and would have the same physical marker frame.  Kim further discloses a band is further attached to the object as an additional marker.  The band is attached while rotating to surround the object, and includes a rotational angle component (Paragraph 0041).  With the addition of the rotational angle, the tilt of the band would result in the physical marker frame of the band to be different than the physical marker frame of the three markers (Ref. 201, 202, 203), which would read on the surgical tool having two different physical marker frames.

Regarding claim 4, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.
Kim further discloses wherein an interval between the marker bands is greater than 1.5 times of a width of each marker band.  Per the specification of the instant application, the interval may represent a distance between center points C1 to C3 between the marker bands, i.e. a distance between C1 and C2 and a distance between C2 and C3 may be defined as the interval between the marker bands (Specification, Paragraph 0051, Fig. 4).  As can be seen below in Fig. 3A of Kim (See annotated Fig. 3A below), the interval between the marker bands, 

    PNG
    media_image1.png
    734
    1233
    media_image1.png
    Greyscale


Regarding claim 9, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the features of claim 1 above, including an information processor.
Kim further discloses determining a center point of each marker band in the image (Paragraph 0030).  Kim discloses a recognizing unit performing binarization of the image to recognize the marker attached to the object (Paragraph 0029) and an extracting unit extract the center of the maker from the binarized image (Paragraph 0030).
However, Kim does not disclose wherein the image is resampled.
Sra further teaches wherein the image is resampled.  Sra further discloses up-sampling the image by increasing the number of image pixels (Paragraph 0193).  It is well known in the imaging art that any manipulation of the pixel count is known as resampling.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, Miyamoto, and Engelman, wherein the image is resampled, as further taught by Sra, in Sra, Paragraph 0193), which is important in determining the true value of each pixel since the pixels will be binarized to determine the location of the surgical device.   

Regarding claim 12, 	Kim discloses a method for tracking (“tracking a 3-dimensional location of a surgical instrument by using a camera, and a localization sensing method using the same”, Paragraph 0006) a location of a surgical tool (“object which is a surgical instrument”, Fig. 2, Ref. 200; Paragraph 0032) comprising: 
by a photography system (“photographing unit”, Abstract; Fig. 1 Ref. 110), creating a photographic image (“photographed image”, Paragraph 0027) of a surgical tool (“object photographed”, Paragraph 0028) having a physical marker frame (“at least one marker may be attached”, Paragraph 0028); composed of three or more marker bands (“markers”, Fig. 2, Ref. 201, 202, 203, Paragraph 0009); 
by an information processor (“combination of recognizing unit, extracting unit and calculating unit”, Fig. 1, Ref. 120, 130, 140), detecting a center point of each marker band in the photographic image (“extract the center of the designated group as a 2-dimensional coordinate of the marker (calculation of marker center)”, Paragraph 0030); and 
by the information processor, estimating a three-dimensional location of the surgical tool (“calculate a 3-dimensional coordinate from 2-dimensinoal coordinates of three or more markers attached to the object”, Paragraph 0009, 0031).
However, Kim does not explicitly disclose the tracking is based on radiography and estimating a three-dimensional location of the surgical tool, after insertion of the surgical tool into a surgical site.
Sra teaches wherein the tracking is based on radiography.  Sra teaches determining the 3D position and orientation of a radio-opaque medical object in a living body using single-plane fluoroscopy (Paragraph 0023).  Sra discloses obtaining 2D images from a single-plane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim's invention wherein tracking is based on radiography and the estimating of a three-dimensional location of the surgical tool, is after insertion of the surgical tool into a surgical site, as taught by Sra, since conventional fluoroscopy systems (read as radiography systems) are available in all cardiac interventional labs for imaging and real-time navigation of catheters and other instruments and for the placement of leads and stents during interventional procedures. Other than the initial acquisition cost, such systems require little ongoing operation costs. Further, conventional fluoroscopic systems are able to visualize any type of catheter (Sra, Paragraph 0004).  Further, the use of radiography for surgical navigation is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Additionally, estimating the 3D location, once the surgical tool is inserted into a surgical site would allow the physician to perform cardiac mapping, ablation, or other cardiac interventions (Sra, Paragraph 0015). 
However, the modifications of Kim and Sra do not disclose calculating the three-dimensional location of the surgical tool based on a distance between the detected center point in the photographic image and a center point of a true marker band and wherein the detected center point is in a projection plane generated by the photography system.
Miyamoto teaches the planned marker positions, which are three-dimensional positions of markers at the time of treatment planning (Paragraph 0024, 0046), are calculated based on 
Miyamoto teaches the radiotherapy control apparatus measures three-dimensional positions of markers in real time based on fluoroscopic images taken along one direction by the single fluoroscopic imaging device (Paragraph 0037).  Miyamoto teaches then calculating estimated three-dimensional positions of the markers by calculating the projected position of each marker in two images taken at two fluoroscopic directions (Paragraph 0056) and determining the intersection between the calculated projection lines or a midpoint of a common perpendicular line that intersects the two projection lines (Paragraph 0057).  The estimated three dimensional coordinates are then used to calculate the inter-marker distances (Paragraph 0074), which are then used along with the three-dimensional direction vectors of respective projection lines, and the focus position (Paragraph 0077) to determine the current three dimensional position of the markers (Paragraph 0076).  Therefore, by calculating the current position of the markers using the estimated position of the markers, this reads on the three dimensional location calculation is based on a distance between the detected point in the photographic image and a point of a marker.
Additionally, calculating the projected position of each marker in the images reads on the detected point is in a projection plane generated by the photography system.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim and Sra, wherein the three dimensional location calculation is based on a distance between the detected point in the photographic image and a point of a true marker, as taught by Miyamoto, in order to be able to be able to track a moving object during treatment, using only a single fluoroscopic imaging device.

However, the modifications of Kim, Sra, and Miyamoto do not disclose the physical marker frame is made of rigid material and the surgical tool is made of flexible material which is bendable, and the part of the surgical tool is fixed in a linear shape by being surrounded by the physical marker frame. 
Engelman teaches the physical marker frame (“distal end piece, Fig. 37A, Ref. 974) is made of rigid material (“rigid radiopaque material (e.g., radiopaque thermoplastic)”, Paragraph 0269) and the surgical tool (“ETAP catheter) is made of flexible material (“superelastic nitinol”, Paragraph 0146) which is bendable (See Fig. 37A, tool bending), and the part of the surgical tool is fixed in a linear shape by being surrounded by the physical marker frame (see Fig. 37A, region around Ref. 974, remains linear, while the rest of the tool is curved). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, and Miyamoto, wherein the physical marker frame is made of rigid material and the surgical tool is made of flexible material which is bendable, and the part of the surgical tool is fixed in a linear shape by being surrounded by the physical marker frame, as taught by Engelman, in order to provide a structural anchor for the surgical tool, while also functioning as a radiopaque marker (Engelman, Paragraph 0269).

Regarding claim 13, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.


Regarding claim 14, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 13 above.
As disclosed in the claim 1 rejection above, the modifications of Kim, Sra, Miyamoto, and Engelman discloses wherein the information processor is further configured to estimate the three-dimensional location of the surgical tool based on three-dimensional coordinates of a reference marker band of the three or more marker bands, distances between the reference marker band and others of the three or more marker bands, and a direction vector.   
Kim teaches determining the three-dimensional location of the surgical tool from two dimensional coordinates of three or more markers (Paragraph 0009, 0031) and Miyamoto explicitly teaches determining the 3D location of the markers based on the distance between the markers (“inter-marker distances”, Paragraph 0074) and a direction vector (“three-dimensional direction vectors of respective projection lines”, Paragraph 0077).  Therefore the combination of Kim and Miyamoto would disclose estimating the three-dimensional location of the surgical tool based on three-dimensional coordinates of a reference marker band of the three or more marker bands, distances between the reference marker band and others of the three or more marker bands, and a direction vector.   

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view Sra, further in view of Miyamoto, further in view of Engelman, and further in view of U.S. Patent Application Publication No. 2014/0058251 to Stigall et al. “Stigall”.

Regarding claims 5 and 6, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.  
As disclosed in claim 1, Sra teaches wherein the photography system is a radiography and X-ray photography system.  Sra teaches determining the 3D position and orientation of a radio-opaque medical object in a living body using single-plane fluoroscopy (Paragraph 0023).  Sra discloses obtaining 2D images from a single-plane fluoroscope (Paragraph 0023), wherein the single-plane fluoroscope obtaining 2D images read on a radiography system and X-ray photography system.
However, the modifications of Kim, Sra, Miyamoto, and Engelman do not disclose wherein the marker bands are made of a conductor, and material different from a material of the marker bands is provided between the marker bands. 
Stigall teaches wherein the marker bands are made of a conductor, and material different from a material of the marker bands is provided between the marker bands.  Stigall teaches a catheter having a plurality of radiopaque markers on a distal portion (Abstract).  Stigall discloses the markers are made of a single length of radiopaque material wound at varying pitch (Paragraph 0040) to effectively form multiple radiopaque markers (Paragraph 0039), and may be formed from platinum or gold, which read on a conductor (Paragraph 0040).  Stigall further disclose the non-radiopaque material of the catheter separates each winding of the radiopaque material (Fig. 2), wherein the body of the catheter is made of high-density polyethylene, nylon, etc. which reads on non-conductor (Paragraph 0036).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, Miyamoto, and Engelman, wherein the marker bands are made of a conductor, and material different from a material of the marker bands is provided between the marker bands, as taught by Stigall, in order to able to determine positioning errors of the catheter based upon visualization of the markers in the image (Stigall, Paragraph 0050).  For example, shortened or absent intervals representing the non-radiopaque sections (non-conductor) in the image may indicate curvature of the catheter in a z-plane (Stigall, Paragraph 0050).

Regarding claim 7, the modifications of Kim, Sra, Miyamoto, Engelman, and Stigall disclose all the features of claim 5 above.
The modifications of Kim, Sra, Miyamoto, Engelman, and Stigall disclose wherein the surgical tool is a bendable catheter.
Kim discloses wherein the surgical tool includes a rod-shaped instrument having pincers attached, and along with the illustration in Fig.2 (Ref. 200), reads on the surgical tool being a catheter, and as disclosed in the claim 1 rejection above, Engelman discloses a catheter that is bendable (ETAP catheter, Paragraph 0267; See Fig. 37A, catheter bending).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view Sra, further in view of Miyamoto, further in view of Engelman, and further in view of U.S. Patent Application Publication No. 2012/0289825 to Rai et al. “Rai”.

Regarding claim 8, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.
However, the modifications of Kim, Sra, Miyamoto, and Engelman do not disclose wherein the information processor is configured to generate a surgical tool model corresponding to the surgical tool in a three-dimensional virtual space, based on the estimated three-
Rai teaches wherein the information processor (Paragraph 0039, Ref. 70) is configured to generate a surgical tool model (“virtual model”, Paragraph 0051) corresponding to the surgical tool (“surgical device”, Paragraph 0051) in a three-dimensional virtual space (“3D view”, Paragraph 0051), based on the estimated three-dimensional location of the surgical tool (“3D location of the surgical device”, Paragraph 0051), and wherein the information processor is configured to display (“display”, Paragraph 0042, Ref. 84; Paragraph 0051), the generated surgical tool model on a display together with the photographic image (Paragraph 0051).
Rai discloses a workstation (Paragraph 0035, Ref. 50) that includes a processor (Paragraph 0039, Ref. 70), which is used to determine the 3D location of the surgical device in real time based real-time fluoroscopy images (Paragraph 0039), wherein the processor reads on an information processor.  Rai discloses the processor generating a virtual model of the surgical device superimposed onto a 3D view of a body organ, based on the computed 3D location of the surgical device (Paragraph 0051).  This reads on generating a model corresponding to the surgical tool on a three-dimensional virtual space (3D view of a body organ), based on the estimated three-dimensional location of the surgical tool.  Further, Rai discloses displaying the model of the surgical tool superimposed onto a 3D view of a body organ on a display (Paragraph 0042, Ref. 84; Paragraph 0051), where the 2D fluoroscopy view or image can also be included (Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, Miyamoto, and Engelman, wherein the information processor is configured to generate a surgical tool model corresponding to the surgical tool in a three-dimensional virtual space, based on the estimated three-dimensional location of the surgical tool, and wherein the information processor is configured to display the generated surgical tool model on a display Rai, in order to assist surgeons to track surgical devices in a body organ, that has application to nonrigid organs such as the lung (Rai, Paragraph 0010).

Regarding claim 10, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the feature of claim 1 above.
Kim discloses determine a center point of the marker band in the photographic image as a center point of the marker band of the physical marker frame (Paragraph 0030, See claim 1).  
However, the modifications of Kim, Sra, Miyamoto, and Engelman do not disclose wherein the information processor is configured to generate a virtual marker frame corresponding to the physical marker frame in a three-dimensional virtual space, wherein the information processor is configured to project the generated virtual marker frame onto the photographic image, and wherein the information processor is configured to adjust a location of the virtual marker frame in the three-dimensional space so that the virtual marker frame projected onto the image is matched with the physical marker frame.
Rai discloses wherein the information processor (Paragraph 0035, Ref. 50) is configured to generate a virtual marker frame corresponding to the physical marker frame in a three-dimensional virtual space (Paragraph 0051). Rai discloses the processor (Paragraph 0035, Ref. 50) generates a virtual model of the surgical device superimposed onto a 3D view of a body organ, based on the computed 3D location of the surgical device (Paragraph 0051), wherein the surgical device contains fiducial markers (Paragraph 0011).  The virtual model of the surgical device with fiducial markers in the three-dimensional virtual space (3D view of a body organ) reads on generating a virtual frame model.  
Rai further teaches wherein the information processor is configured to project the generated virtual marker frame onto the photographic image (Paragraph 0051). Rai teaches 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, Miyamoto, and Engelman, wherein the information processor is configured to generate a virtual marker frame corresponding to the physical marker frame in a three-dimensional virtual space and wherein the information processor is configured to project the generated virtual marker frame onto the photographic image, as taught by Rai, in order to register the virtual model of the surgical device to more accurately register the surgical device to the real-time position (Rai, Paragraph 0011).  
Further, in the process of accurate registration, it would be obvious that the virtual marker frame projected to the image is matched with the physical marker frame, when using the three-dimensional location determination of Kim and building a virtual model of the surgical device in virtual space, in view of Rai.

	Regarding claim 11, the modifications of Kim, Sra, Miyamoto, Engelman, and Rai disclose all the features of claim 10 above.
	Rai, per the interpretation taken in the 112(b) rejection above, further teaches wherein the information processor (Paragraph 0035, Ref. 50) is configured to adjust the location of the virtual marker frame along a line connecting the photography system and the physical marker frame, in the three-dimensional virtual space. Rai discloses “the position of fluoroscope camera is initially recorded and the fluoroscope image is initially registered with an image of the 3D model. The initial registration may be performed based on a rigid anatomical feature or another mark that is in a known location. (Paragraph 0068). The 3D location of the device in the model is then calculated (Step 252, Fig. 5, Paragraph 0069).  Rai further discloses, the position or pose of the camera is updated in real time, based on marker position, and the 3D location of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, Sra, Miyamoto, Engelman, and Rai, wherein the information processor is configured to adjust the location of the virtual marker frame along a line projected from the photography system to the physical marker frame, in the three-dimensional virtual space, as taught by Rai, in order to provide real time updates of the 3D location of the device in the model 3D virtual space.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view Sra, further in view of Miyamoto, further in view of Engelman, and further in view of U.S. Patent Application Publication No. 2009/0226063 to Rangwala et al. “Rangwala”.

Regarding claim 15, the modifications of Kim, Sra, Miyamoto, and Engelman disclose all the features of claim 1 above, including determining the center point of the true marker band.  
As disclosed in the claim 1 rejection above, Sra teaches using radiography based tracking of a medical object (Paragraph 0023).  
Sra further teaches wherein the information processor (“digital computer such as a PC”, Paragraph 0129) is further configured to: 
resample (“up-sampling the image”, Paragraph 0193) a specific portion of a two-dimensional image including a medical object that includes a radio-opaque region (radio-opaque catheter tip, Paragraph 0088, 0202; [Sra discloses up-sampling the image (Paragraph 0193), wherein the image is a two-dimensional image (“2D digitized fluoroscopic images”, Paragraph 0015), that includes a medical object (radio-opaque catheter tip, Paragraphs 0088, 0202,  “any radio-opaque instrument can be used”, Paragraph 0088).  The up-sampled image is generated 
process an enlarged image corresponding to the resampled specific portion to minimize a change in image quality (“enlargement of cluster”, Paragraph 0205; Fig. 24); and 
determine the center point (“computing center of cluster of pixels”, Paragraph 0037; Paragraphs 0180-0181) of the marker (“cluster contains the image of the medical object”, Paragraph 0037; Medical object is a catheter-tip, Paragraph 0170) by 
calculating a specific threshold (“threshold filter”, Fig. 7, Step 133; Paragraph 0175) of a circular projection image (“conic projection of fluoroscopy system and the images obtained thereform”, Paragraph 0099;  the images obtained from a conic projection (i.e. the images are projected at the base of the conic projection, are inferred to be circular by definition of the shape of a cone)  obtained based on a brightness histogram (“pixel histogram”, Fig. 7, Step 131; “a histogram…determining the distribution of pixel intensities across the entire image”, Paragraph 0174; “pixels having intensity values between 0 and 255, the darkest possible value being 0”, Paragraph 0174), and 
correcting the center point by secondary resampling. (“correction of distortion”, Paragraph 0215; “recomputing the medical-object image center”, Paragraph 0043; Paragraph 0180)
However, the modifications of Kim, Sra, Miyamoto, and Engelman do not explicitly disclose removing a background from an image.
Rangwala teaches calculating a histogram of the image (Paragraphs 0026, 0085-0087; Fig. 7B, 8A) and subtracting the background pixels of the cropped image (Paragraph 0029, 0085-007; Fig. 9A).  Subtracting the background pixels from the image reads on separating a region of interest from a background image.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Kim, 
Therefore, the combination of Kim, Sra, Miyamoto, and Engelman teaches separating a projected maker band from a background in the projection image since Rangwala teaches removing (subtracting) the background from the image in order to more readily discern a region of interest, which applied to Kim in view of Sra, would be a radio-opaque marker of a medical tool.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Kim et al. (U.S. 2012/0082342) ("Kim") in view of Sra et al. (U.S. 2013/0243153) ("Sra"), and further in view of Miyamoto et al. (U.S. 2015/0087881) ("Miyamoto") and Engelman et al. (U.S. 2014/0018788) ("Engelman") do not disclose or suggest all of the claimed elements.  
More specifically, Applicant argues:
1) the references are silent concerning "wherein the physical marker frame includes three or more marker bands which surround a part of the surgical tool" and "the information processor is configured to estimate a three-dimensional location of the surgical tool, after insertion of the surgical tool into a surgical site, based on a distance between the detected center point in the photographic image and a center point of a true marker band." (Page 9 of Arguments) as recited in the newly amended claim 1.
	2) the markers in Miyamoto are implanted in a patient and not three or more marker bands which surround a part of the surgical tool (Page 10 of Arguments)

	4) the proposed modifications would render Miyamoto’s device unsatisfactory for its  intended purpose (with support found in MPEP 2143.01) and the person of ordinary skill in the art would not be motivated to modify Miyamoto’s arrangement (Page 11 of arguments)
	5) Miyamoto does not disclose or teach based on a distance between the detected center point in the photographic image and a center point of a true marker band because the center point of the group of markers of Miyamoto is defined from a center of gravity, and that a center of gravity relates to a weight or mass of a body, not a location defined by a or relative to a marker (Page 11 of Arguments).
The examiner respectfully disagrees to all the arguments.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the first argument directed to the newly amended claim 1, which adds the claim limitation of estimating a three-dimensional (3D) location of the surgical tool, after insertion of the surgical tool into a surgical site, and as discussed in the claim 1 rejection above, Kim discloses the physical marker frame that includes three or more marker bands which surround a part of the surgical and an information processor that determines the center point of each marker and calculate the three dimensional location of the surgical tool based on the determined center of the three markers.  Sra teaches using radiography to detect a surgical tool during a procedure such as ablation or other medical interventions in the region of the heart.  Miyamoto is used to teach the method of calculating a 3D location based on a distance between 
Regarding argument 2, the applicant argues that the markers in Miyamoto are implanted in a patient and not three or more marker bands which surround a part of the surgical tool.  The examiner points to the paragraph above that cites that one cannot show nonobviousness by attacking references individually.  Kim is used to disclose the three or more marker bands.  The teachings of Miyamoto is in reference to the method of determining a location of the group of markers, which would be relevant to all groupings of markers.  The same reasoning from the examiner can be applied argument 3, regarding the markers in Miyamoto not surrounding a surgical tool.  
Regarding argument 4, Applicant argues the proposed modifications would render Miyamoto’s device unsatisfactory for its intended purpose (with support found in MPEP 2143.01) and the person of ordinary skill in the art would not be motivated to modify Miyamoto’s arrangement, the examiner responds by directing to the examiner’s rejection for claim 1, which is not modifying Miyamoto’s device.  It is using the teachings from Miyamoto, specifically the method of calculating a 3D position, to modify the method of calculating in the invention of Kim, 
Regarding argument 5, Applicant’s argument that Miyamoto does not disclose or teach based on a distance between the detected center point in the photographic image and a center point of a true marker band because the center point of the group of markers of Miyamoto is defined from a center of gravity, and that a center of gravity relates to a weight or mass of a body, not a location defined by a or relative to a marker, is not convincing.  For marker bands that surround a surgical tool and would read on a ring, such as disclosed by Kim, the center of each ring would be located at the center of gravity.  Therefore, the center in the teachings of Miyamoto is relevant and applicable for determining a center position to be used in Kim’s invention.  
For the reasons above, claim 1 remains rejected.  Independent claim 12 is rejected based on similar reasoning as claim 1.  The remaining claims are rejected at least because they inherit deficiencies by nature of their dependence on claim 1 or claim 12.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793